Filed Pursuant to Rule 424(b)(5) Registration No. 333-157023 PROSPECTUS SUPPLEMENT (To Prospectus Dated January 30, 2009) 4,771,174Units CYTORI THERAPEUTICS, INC. Consisting of Common Stock and Warrants $2.10 per unit ● We are offering for sale 4,771,174 units pursuant to this prospectus supplement, with each unit consisting of one share of common stock, par value $0.001 per share, and a warrant to buy 1.4 shares of common stock.Each warrant has an exercise price of $2.59 per share, is exercisable beginning on the day after the six-month anniversary of their issuance, and expires five years after the date the warrant is first exercisable.The shares of common stock and warrants comprising the units are immediately separable and will be issued separately. ● ● The last reported sale price of our common stock on the NASDAQ Global Market on March 9, 2009 was$2.59 per share. Trading symbol:NASDAQ Global Market – CYTX This investment involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” on pageS-3 of this prospectus supplement. PerUnit Total Offering price $ 2.100 $ 10,019,465 Placement agency fees $ 0.126 $ 601,168 Proceeds, before expenses, to Cytori Therapeutics, Inc. $ 1.974 $ 9,418,297 Delivery of the shares and warrants is expected to be made on or about March 13, 2009. Certain purchaser funds will be deposited into an escrow account and held until jointly released by us and the placement agent on the date the shares and warrants are to be delivered to the purchasers.In the event that we reject any subscriptions to purchase shares and warrants in this offering, any funds related to such rejected subscriptions and received into escrow will be returned to the prospective purchaser.All funds received will be held in a non-interest bearing account. Piper Jaffray & Co. is acting as the placement agent in this offering. Because there is no minimum offering amount required as a condition to closing in this offering, the placement agency fees and net proceeds to us, if any, in this offering may be less than the maximum offering amounts set forth above. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is March 9, 2009. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT PROSPECTUS Page Page Prospectus Supplement Summary S-1 Table of Contents i Risk Factors S-3 About This Prospectus ii Special Note Regarding Forward-LookingStatements S-14 Prospectus Summary 1 Use of Proceeds S-15 Securities We May Offer 1 Dividend Policy S-15 Risk Factors 3 Dilution S-16 Special Note Regarding Forward-LookingInformation 3 Description of Warrants S-17 Ratio of Earnings to Fixed Charges 5 Plan of Distribution S-18 Use of Proceeds 5 Legal Matters S-19 Securities We May Offer 6 Where You Can Find Additional Information S-19 Description of Common Stock and Preferred Stock 6 Incorporation by Reference S-20 Description of Debt Securities 11 Description of Warrants 21 Description of Units 22 Plan of Distribution 24 Legal Matters 26 Experts 26 Where You Can Find Additional Information 26 Incorporation by Reference 26 You should rely only on the information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated or deemed incorporated by reference herein or therein.We have not, and the placement agent has not, authorized anyone to provide you with information different from and in addition to that contained in this prospectus supplement, the accompanying prospectus or the documents incorporated or deemed incorporated by reference herein or therein.We are not, and the placement agent is not, making an offer to sell or seeking an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated or deemed incorporated by reference herein or therein is complete and accurate as of their respective dates, and may have changed since those dates. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a “shelf” registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the SEC.This prospectus supplement describes the specific details regarding this offering, including the price, the amount of units and underlying securities being offered and the risks of investing in our securities.The accompanying prospectus provides general information about us, some of which, such as the section entitled “Plan of Distribution,” may not apply to this offering.If information in this prospectus supplement is inconsistent with the accompanying prospectus, you should rely on this prospectus supplement.You should read both this prospectus supplement and the accompanying prospectus together with the additional information about us described in the accompanying prospectus in the section entitled “Where You Can Find Additional Information.”The information incorporated by reference is considered part of this prospectus supplement, and information we file later with the SEC may automatically update and supersede this information. PROSPECTUS SUPPLEMENT SUMMARY The items in the following summary are described in more detail in this prospectus supplement, the accompanying prospectus and in the documents incorporated or deemed incorporated by reference herein or therein.This summary provides an overview of selected information and does not contain all of the information that you should consider before investing in the units subject to this offering.Therefore, you should also read this entire prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein or therein.All references to “Cytori,” “the Company,” “we,” “us,” “our,” and similar terms refer to Cytori Therapeutics, Inc. and its subsidiaries on a consolidated basis. Overview Cytori develops, manufactures, and sells medical technologies to enable the practice of regenerative medicine. Regenerative medicine describes the emerging field that aims to repair or restore lost or damaged organ and cell function. Our commercial activities are focused on reconstructive surgery in Europe and Asia, translational research in Europe and Asia, and stem and regenerative cell banking (cell preservation).In addition, we are seeking to bring our products to market in the United States as well as other countries. Our product pipeline includes the development of potential new treatments for cardiovascular disease, spinal disc repair, renal failure, among other conditions. The foundation of Cytori’s business is the Celution ® System product platform. This family of products can process a patient’s own cells at the bedside in real time. These cells are then delivered back to the patient, where they’re needed, all during the same surgical procedure. The Celution ® System product platform consists of the Celution ® device, related single-use consumables, reusable surgical instruments, and a proprietary enzyme solution. The more therapeutic applications we develop for the cellular output of the Celution ® System product family, the more opportunities we may have to offer our technology to hospitals, clinics, and physicians. We were initially formed as a California general partnership in July 1996, and incorporated in the State of Delaware in May 1997. We were formerly known as MacroPore Biosurgery, Inc., and before that as MacroPore, Inc.Our corporate offices are located at 3020 Callan Road, San Diego, CA 92121. Our telephone number is (858) 458-0900. Our website address is www.cytoritx.com. We make available free of charge through our Internet website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Information contained on our website does not constitute part of this prospectus supplement or the accompanying prospectus. S-1 The Offering Securities offered by us: ·Common stock 4,771,174shares ·Warrants to purchase common stock Warrants to purchase6,679,644 shares Common stock to be outstanding after this offering 34,084,615shares, or 40,764,259 shares if the warrants sold in this offering are exercised in full Use of proceeds We intend to use all of the net proceeds from this offering, together with cash on hand, for general corporate purposes.General corporate purposes may include sales and marketing activities, clinical studies, research and development, capital expenditures, future acquisitions, working capital and repayment of debt.See “Use of Proceeds” on page S-15. Warrant terms The Warrants will be exercisable beginning on the day after the six-month anniversary of their date of issuance, through and including the date that is five years after the datethe warrant is first exercisableat a price of $2.59 per share of common stock.This prospectus also relates to the offering of the shares of common stock issuable upon exercise of the warrants. NASDAQ Global Market symbol CYTX Risk factors See “Risk Factors” and other information included or incorporated into this prospectus supplement and the accompanying prospectus for a discussion of the factors you should carefully consider before deciding to invest in our securities. The total number of shares of common stock outstanding after this offering is based on 29,313,441 shares outstanding as of March 9, 2009.This number excludes the4,771,174 shares of common stock and the 6,679,644shares issuable upon the exercise of the warrants offered hereby and also excludes: · 6,712,165 shares of common stock issuable upon exercise of outstanding stock options at a weighted average exercise price of $4.92 per share, under our stock plans; · 3,464,867 additional shares of common stock reserved for issuance under various outstanding warrant agreements, at a weighted average exercise price of $7.06; and · 1,948,061 additional shares of common stock reserved for future issuance under our 2004 Equity Incentive Plan. Unless otherwise indicated, this prospectus supplement assumes the sale of the maximum number of units offered hereunder and does not assume that any of the warrants issued hereunder will be exercised. S-2 RISK FACTORS Investing in our securities involves a high degree of risk.You should consider the following risk factors, as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus, before deciding to purchase any securities offered herein.The risks and uncertainties described are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business operations.If any of these risks occur, our business, financial condition or results of operations could suffer, the market price of our common stock could decline and you could lose all or part of your investment in our securities. Risks Related to Our Business Weneed to raise more cashin the very near term. We have almost always had negative cash flows from operations. Our business will continue to result in a substantial requirement for research and development expenses for several years, during which we may not be able to bring in sufficient cash and/or revenues to offset these expenses.
